NO. 12-16-00149-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

KP VENTURES, LLC D/B/A RE/MAX                    §      APPEAL FROM THE
LEGACY AND KERISSA PAYNE,
APPELLANTS

V.                                               §      COUNTY COURT AT LAW NO. 2

AMBER REEVES,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record. The trial court’s
judgment was signed on March 9, 2016, and Appellant timely filed a notice of appeal. However,
the appeal was dismissed because Appellant failed, after notice, to pay the filing fee. See
generally KP Ventures, LLC v. Reeves, No. 12-16-00149-CV, 2016 WL 3213315 (Tex. App.–
Tyler June 8, 2016, no pet.) (mem. op.). Thereafter, Appellant filed a motion for rehearing and
paid the filling fee. Appellant’s motion for rehearing was granted.
       The trial court clerk subsequently informed this Court that Appellant has not paid, or
made arrangements to pay, for the clerk’s record in this case. On August 25, 2016, this Court
notified Appellant that, pursuant to rules of appellate procedure 37.3(b) and 42.3(c), the appeal
would be dismissed unless proof of full payment to the clerk was provided on or before
September 6, 2016.
       The deadline has now passed, and Appellant has neither provided proof of full payment
nor otherwise responded to this Court’s notice. Accordingly, the appeal is dismissed. See TEX.
R. APP. P. 37.3(b), 42.3(c).
Opinion delivered September 14, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 14, 2016


                                         NO. 12-16-00149-CV


        KP VENTURES, LLC D/B/A RE/MAX LEGACY AND KERISSA PAYNE,
                                 Appellants
                                    V.
                             AMBER REEVES,
                                  Appellee


                            Appeal from the County Court at Law No 2
                           of Smith County, Texas (Tr.Ct.No. 63,410-A)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.